MARTIN, Judge.
The order appealed from was entered on 25 February 1974. Motion to extend the time for docketing the case on appeal was made on 3 June 1974, and granted by the trial judge on 4 June 1974, both after the expiration of the 90 day period allowed within which to docket the record on appeal. The trial judge had no authority to extend the time for docketing by an order entered after the expiration of the 90 days allowed by Rule 5. Brown v. Smith, N. C. Court of Appeals (filed 2 October 1974) ; Lambert v. Patterson, 17 N.C. App. 148, 193 S.E. 2d 380 (1972) ; State v. Lassiter, 18 N.C. App. 208, 196 S.E. 2d 592 (1973). Failure to comply with Rule 5 of the Rules of Practice in the Court of Appeals subjects the case to dismissal under Rule 17, Rules of Practice in the Court of Appeals.
Appeal dismissed.
Chief Judge Brock and Judge Morris concur.